DETAILED ACTION
Claims 14-38 are presented for examination. Claims 14, 21, 26, and 38 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Prior art US patent 10,723,024 B2 Konidaris, et al. [herein “Konidaris”] is added as a secondary reference in order to teach the amended claim language “wherein the movable sensor platform is mounted on a ceiling.”
Response to Arguments
Applicant's remarks filed 5 July 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 14 argues:
Neither Abrams I, Sorin nor Abrams II teach or suggest "a movable sensor platform is mounted on a ceiling above the at least one robot and the conveyor belt", as called for by amended independent claim 14. 
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Abrams, S., et al. “Dynamic Sensor Planning” Proceedings IEEE Int'l Conf. on Robotics & Automation (1993) [herein “Abrams”], US 2021/0023706 A1 Sorin, et al. [herein “Sorin”], and US patent 10,723,024 B2 Konidaris, et al. [herein “Konidaris”].
In particular, Konidaris column 4 lines 34-39 teach mounting a camera on a ceiling, among other alternatives.
Applicant remarks page 13 mentions the claim limitation:
a sensor associated with a mechanical mechanism, which together form a movable sensor platform
This argument is unpersuasive.
Abrams page 607 left column second paragraph discloses “The critical times are the endpoints of the intervals, i.e. the times at which the sensor must be moved.” Moving the sensor is indicative of a corresponding means for moving the sensor. The parts which move when the sensor must be moved are the parts which together form the movable sensor platform.
Abrams page 607 right column first paragraph lines 5-7 disclose “where the robot can place the camera such that the camera can see the target.” The robot is a mechanical mechanism. The robot placing the camera is the robot together with the sensor acting as a movable sensor platform.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 25-32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams, S., et al. “Dynamic Sensor Planning” Proceedings IEEE Int'l Conf. on Robotics & Automation (1993) [herein “Abrams”], US 2021/0023706 A1 Sorin, et al. [herein “Sorin”], and US patent 10,723,024 B2 Konidaris, et al. [herein “Konidaris”].
Claim 14 recites “14. A method for computer-implemented determination of sensor positions in a simulated process of an automation system.” Abrams page 605 left column first paragraph last sentence discloses “an automated system for determining the sensor locations and parameters for monitoring a given task.” Abrams page 605 right column third paragraph discloses “implemented using a simulated model.” A simulated model of an automation task is a simulated process of an automation system.
Claim 14 further recites “the simulated process including a digital process description of an automation task to be executed by a plurality of components comprising at least one robot and a conveyor belt of the automation system.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components comprising at least one robot. The planned motions of the robot is a movement of a robot.
Abrams page 607 left column second paragraph items 1 and 2 disclose “1. Compute                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     for each of the                         
                            m
                        
                     obstacles. 2. Use MVP to compute a viewpoint using                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     through                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     as well as all stationary objects in the environment.” A conveyor is a stationary object of the environment (the conveyor itself does not move).
But Abrams does not explicitly disclose a conveyor component movement specification; however, in analogous art of robotic motion planning, Sorin paragraph 205 page 60 left column lines 1-2 teaches “The environment may include at least one conveyor, and the first robot.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Sorin. One having ordinary skill in the art would have found motivation to use a conveyor as a part of the environment into the system of sensor planning for the advantageous purpose of collision checking for collisions between discretized representations of swept volumes with low cost and fast speeds. See e.g., Sorin paragraph 2 last sentence.
Claim 14 further recites “the process description including a movement specification describing a movement of the plurality of components comprising the at least one robot and the conveyor belt during the execution of the automation task.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components. The planned motions of the robot is a movement of a component. Alternatively, Abrams page 606 section 4 first paragraph discloses “The
geometric models of the moving objects are swept through their paths to compute the regions in space which, during some interval, are occupied by some moving object in the environment.” The respective paths of the plurality of “moving objects” is another teaching of a movement specification of a plurality of components. Accordingly, the resulting swept volume corresponds with a respective placement volume as discussed below.
Abrams page 606 section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T.” An object’s motion is a movement of a corresponding component.
Sorin paragraph 205 page 60 teaches a conveyor as discussed above.
Claim 14 further recites “the process description including … and including a digital sensing description defining a sensing task to be performed by a sensor associated with a mechanical mechanism, which together form a movable sensor platform, during the execution of the automation task and a plurality of sensor parameters of the sensor.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
Abrams page 606 section 2 left column second paragraph discloses:
MVP contains analytical relationships for each of the optical task constraints (resolution, focus, field-of-view), and uses 3-D solid geometric models of the environment to formulate visibility constraints. These constraints are combined in an optimization setting to produce a generalized viewpoint which meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).
The optical task constraints is a digital sensing description defining a sensing task to be performed. At least the resolution, focus, and field-of-view are sensor parameters.
Abrams page 607 left column second paragraph discloses “The critical times are the endpoints of the intervals, i.e. the times at which the sensor must be moved.” Moving the sensor is indicative of a corresponding means for moving the sensor. The parts which move when the sensor must be moved are the parts which together form the movable sensor platform.
Abrams page 607 right column first paragraph lines 5-7 disclose “where the robot can place the camera such that the camera can see the target.” The robot is a mechanical mechanism. The robot placing the camera is the robot together with the sensor acting as a movable sensor platform.
Claim 14 further recites “and the plurality of sensor parameters comprising at least one sensing constraints of the sensor and a sensor volume of the sensor.” Abrams page 606 section 2 left column second paragraph discloses “the optical task constraints (resolution, focus, field-of-view),” The optical task constraints are sensing constraints.
Abrams page 606 section 2 left column second paragraph discloses “meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).” Abrams page 606 right column section 4 fourth paragraph line 1 discloses “using swept volumes for collision avoidance.” Sensor placement used in a collision avoidance problem with swept volumes indicates the sensor placement is in a corresponding sensor volume.
Claim 14 further recites “the method comprising: a) determining a placement volume based on the movement specification, the placement volume being within a predetermined area surrounding the plurality of components comprising the at least one robot and the conveyor belt and the placement volume does not overlap with the plurality of components and any other object during the execution of the automation task.” Abrams page 606 right column section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T, we define S(T,0 ) to be the volume swept out by O during T.” The swept volume of the objects is a removal of any overlapping with the plurality of components and any other object.
Abrams page 606 right column section 4 second paragraph discloses “in planning around an obstacle given by S(T,O) you guarantee that you have avoided the actual obstacle O.” The volume which is “planning around” the obstacles is a placement volume which does not overlap.
Sorin paragraph 205 page 60 teaches a conveyor as discussed above.
Claim 14 further recites “and b) determining a sensor arrangement volume defining a volume of sensor positions of the sensor, the sensor volume of the sensor being at each sensor position within the sensor arrangement volume completely inside the placement volume and the sensing task being performable during the execution of the automation task at each sensor position within the sensor arrangement volume by the sensor with respect to the least one sensing constraints.” Abrams page 606 right column section 4 third paragraph discloses “Let V represent visibility volume for S(T,O). V is the set of all points (in 3-space) which give views of the target which have no obstructions (due to O) for the entire time interval T.” The visibility volume is a determined sensor arrangement volume defining sensor positions. The visibility volume is completely within the placement volume as discussed immediately above. The visibility volume giving views is the sensing task being performable.
Claim 14 further recites “wherein the movable sensor platform is mounted on a ceiling above the at least one robot and the conveyor belt.” Neither Abrams nor Sorin explicitly disclose a sensor mounted on a ceiling; however, in analogous art of robot motion planning, Konidaris column 4 lines 34-39 teaches:
example, cameras (or other sensors) may be located at one or more positions in the environment such as on walls, ceilings, floors and/or objects in the environment (like on a table, box, etc.). Environmental information captured from the sensor(s) in the environment can be transmitted to the robot via wired or wireless means.
A camera located on a ceiling is a sensor mounted on a ceiling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams, Sorin, and Konidaris. One having ordinary skill in the art would have found motivation to use ceiling mounted cameras into the system of sensor planning for the advantageous purpose of collecting environment information suitable for motion planning. See Konidaris column 4 lines 18-39.
Claim 15 further recites “15. The method according to claim 14, wherein at least one sensor position is identified within the sensor arrangement volume based on at least one optimization criteria.” Abrams page 606 left column section 2 second paragraph discloses:
MVP contains analytical relationships for each of the optical task constraints (resolution, focus, field-of-view), and uses 3-D solid geometric models of the environment to formulate visibility constraints. These constraints are combined in an optimization setting to produce a generalized viewpoint which meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).
The optimization setting which maximizes the margin for error is an optimization criteria which helps identify corresponding sensor position within the sensor arrangement volume.
Claim 16 further recites “16. The method according to claim 14, wherein at least one of (i) the sensor arrangement volume and (ii) the at least one sensor position are output via a user interface.” Abrams page 607 right column section 5 discloses “The result of the temporal interval search will be a set of viewpoints and critical times at which to execute them.” The set of viewpoints is a respective sensor positions in corresponding sensor arrangement volume.
Abrams page 609 figures 10 and 11 are “Intersection of reachable and visible volumes for [first/second] task interval.” The display of the reachable and visible volumes is a display of the sensor arrangement volume. The rendering displaying in the figures indicates a display of to a corresponding display medium which is at least the printed medium of the published article.
Dependent claim 17 is substantially similar to claim 16 above and is rejected for the same reasons.
Claim 18 further recites “18. The method according to claim 14, wherein the sensor comprises at least one optical sensor for detecting at least one object handled by the plurality of components comprising the at least one robot and the conveyor belt.” Abrams page 605 section 1 right column first paragraph line 1 discloses “the sensors are cameras.” A camera is an optical sensor.
Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components comprising at least one robot. The planned motions of the robot is a movement of a robot.
Abrams page 607 left column second paragraph items 1 and 2 disclose “1. Compute                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     for each of the                         
                            m
                        
                     obstacles. 2. Use MVP to compute a viewpoint using                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     through                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     as well as all stationary objects in the environment.” A conveyor is a stationary object of the environment (the conveyor itself does not move).
But Abrams does not explicitly disclose a conveyor component movement specification; however, in analogous art of robotic motion planning, Sorin paragraph 205 page 60 left column lines 1-2 teaches “The environment may include at least one conveyor, and the first robot.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Sorin. One having ordinary skill in the art would have found motivation to use a conveyor as a part of the environment into the system of sensor planning for the advantageous purpose of collision checking for collisions between discretized representations of swept volumes with low cost and fast speeds. See e.g., Sorin paragraph 2 last sentence.
Claim 19 further recites “19. The method according to claim 14, wherein the at least one optical sensor comprises at least one camera.” Abrams page 605 section 1 right column first paragraph line 1 discloses “the sensors are cameras.”
Claim 20 further recites “20. The method according to claim 14, wherein the determination of the sensor arrangement volume further comprises: determining an intermediate volume defining a volume of sensor positions of the sensor, at each sensor position within the intermediate volume the sensing task being performable by the sensor with respect to a plurality of sensing constraints without considering the placement volume; determining an intersection between the intermediate volume and the placement volume.” Abrams page 608 left column second paragraph discloses:
An approximation to the workspace of Robot 11, the camera-carrying robot, (called the robot’s reachability volume) was generated. The total occlusion volume was subtracted from this reachability volume giving the reachable/visible volume.
The reachability volume is an intermediate volume defining a volume of sensor positions. The reachable visible volume is the set of sensor positions within the intermediate volume where the sensing task is performable. The reachable/visible volume does not yet have the swept volume collision avoidance subtracted from it. Therefore the reachable/visible volume is without considering the placement volume.
As discussed above, the swept volume collision avoidance corresponds with the definition of the placement volume (which is defined by subtracting the swept volume).
Claim 20 further recites “and determining as the sensor arrangement volume that area within the intersection at which the sensing task is performable by the sensor with respect to the plurality of sensing constraints considering the placement volume and at which the sensor volume lies completely within the placement volume.” Abrams page 607 section 4 right column first paragraph discloses:
The volumes of occlusion for a particular interval are subtracted from the reachability volume for the manipulator to give volume containing all points where the robot can place the camera such that the camera can see the target.
Subtracting the volumes of occlusion (i.e. the swept volume) from the reachability volume is determine a respective sensor arrangement volume which is within completely within the placement volume. Correspondingly, the volumes of occlusion indicate volume which is not within the placement volume.
Claim 25 further recites “25. The method according to claim 14, wherein the automation system comprises a production system, a packaging plant or a logistic system.” From the above list of alternatives the Examiner is selecting “a production system.”
Abrams page 605 right column second paragraph lines 7-8 disclose “Robots involved in manufacturing or assembly.” Manufacturing and assembly systems are production systems.
Claim 26 recites “26. An apparatus for computer-implemented determination of sensor positions in a simulated process of an automation system.” Abrams page 605 left column first paragraph last sentence discloses “an automated system for determining the sensor locations and parameters for monitoring a given task.” Abrams page 605 right column third paragraph discloses “implemented using a simulated model.” A simulated model of an automation task is a simulated process of an automation system.
Claim 26 further recites “the apparatus comprising: a mechanical mechanism; a sensor associated with the mechanical mechanism, the sensor and the mechanical mechanism forming a movable sensor platform.” Abrams page 607 left column second paragraph discloses “The critical times are the endpoints of the intervals, i.e. the times at which the sensor must be moved.” Moving the sensor is indicative of a corresponding means for moving the sensor. The parts which move when the sensor must be moved are the parts which together form the movable sensor platform.
Abrams page 607 right column first paragraph lines 5-7 disclose “where the robot can place the camera such that the camera can see the target.” The robot is a mechanical mechanism. The robot placing the camera is the robot together with the sensor acting as a movable sensor platform.
Claim 26 further recites “and a plurality of components comprising at least one robot and a conveyor belt.” Abrams abstract discloses “The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.” The robot is a component. The objects the robot interacts with are additional components. The vision sensor is a sensor.
Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components comprising at least one robot. The planned motions of the robot is a movement of a robot.
Abrams page 607 left column second paragraph items 1 and 2 disclose “1. Compute                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     for each of the                         
                            m
                        
                     obstacles. 2. Use MVP to compute a viewpoint using                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     through                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     as well as all stationary objects in the environment.” A conveyor is a stationary object of the environment (the conveyor itself does not move).
But Abrams does not explicitly disclose a conveyor component movement specification; however, in analogous art of robotic motion planning, Sorin paragraph 205 page 60 left column lines 1-2 teaches “The environment may include at least one conveyor, and the first robot.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Sorin. One having ordinary skill in the art would have found motivation to use a conveyor as a part of the environment into the system of sensor planning for the advantageous purpose of collision checking for collisions between discretized representations of swept volumes with low cost and fast speeds. See e.g., Sorin paragraph 2 last sentence.
Claim 26 further recites “the simulated process including a digital process description of an automation task to be executed by the plurality of components comprising the at least one robot and the conveyor belt of the automation system, the process description including a movement specification describing movement of the plurality of components comprising the at least one robot and the conveyor belt during the execution of the automation task.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components. The planned motions of the robot is a movement of a component. Alternatively, Abrams page 606 section 4 first paragraph discloses “The
geometric models of the moving objects are swept through their paths to compute the regions in space which, during some interval, are occupied by some moving object in the environment.” The respective paths of the plurality of “moving objects” is another teaching of a movement specification of a plurality of components. Accordingly, the resulting swept volume corresponds with a respective placement volume as discussed below.
Abrams page 606 section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T.” An object’s motion is a movement of a corresponding component.
Sorin paragraph 205 page 60 teaches a conveyor as discussed above.
Claim 26 further recites “the process description including … and including a digital sensing description defining a sensing task to be performed by the sensor during the execution of the automation task and a plurality of sensor parameters of the sensor.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
Abrams page 606 section 2 left column second paragraph discloses:
MVP contains analytical relationships for each of the optical task constraints (resolution, focus, field-of-view), and uses 3-D solid geometric models of the environment to formulate visibility constraints. These constraints are combined in an optimization setting to produce a generalized viewpoint which meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).
The optical task constraints is a digital sensing description defining a sensing task to be performed. At least the resolution, focus, and field-of-view are sensor parameters.
Claim 26 further recites “the plurality of sensor parameters comprising at least one sensing constraint of the sensor and a sensor volume of the sensor.” Abrams page 606 section 2 left column second paragraph discloses “the optical task constraints (resolution, focus, field-of-view),” The optical task constraints are sensing constraints.
Abrams page 606 section 2 left column second paragraph discloses “meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).” Abrams page 606 right column section 4 fourth paragraph line 1 discloses “using swept volumes for collision avoidance.” Sensor placement used in a collision avoidance problem with swept volumes indicates the sensor placement is in a corresponding sensor volume.
Claim 26 further recites “wherein the apparatus is configured to: a) determine a placement volume based on the movement specification, the placement volume being within a predetermined area surrounding the plurality of components comprising the at least one robot and the conveyor belt and the placement volume does not overlap with a number of components and any other object during the execution of the automation task.” Abrams page 606 right column section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T, we define S(T,0 ) to be the volume swept out by O during T.” The swept volume of the objects is a removal of any overlapping with the plurality of components and any other object.
Abrams page 606 right column section 4 second paragraph discloses “in planning around an obstacle given by S(T,O) you guarantee that you have avoided the actual obstacle O.” The volume which is “planning around” the obstacles is a placement volume which does not overlap.
Sorin paragraph 205 page 60 teaches a conveyor as discussed above.
Claim 26 further recites “and b) determine a sensor arrangement volume defining a volume of sensor positions of the sensor, the sensor volume of the sensor being at each sensor position within the sensor arrangement volume completely inside the placement volume and the sensing task being performable during the execution of the automation task at each sensor position within the sensor arrangement volume by the sensor with respect to a plurality of sensing constraints.” Abrams page 606 right column section 4 third paragraph discloses “Let V represent visibility volume for S(T,O). V is the set of all points (in 3-space) which give views of the target which have no obstructions (due to O) for the entire time interval T.” The visibility volume is a determined sensor arrangement volume defining sensor positions. The visibility volume is completely within the placement volume as discussed immediately above. The visibility volume giving views is the sensing task being performable.
Claim 26 further recites “and wherein the movable sensor platform is mounted on a ceiling above the at least one robot and the conveyor belt.” Neither Abrams nor Sorin explicitly disclose a sensor mounted on a ceiling; however, in analogous art of robot motion planning, Konidaris column 4 lines 34-39 teaches:
example, cameras (or other sensors) may be located at one or more positions in the environment such as on walls, ceilings, floors and/or objects in the environment (like on a table, box, etc.). Environmental information captured from the sensor(s) in the environment can be transmitted to the robot via wired or wireless means.
A camera located on a ceiling is a sensor mounted on a ceiling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams, Sorin, and Konidaris. One having ordinary skill in the art would have found motivation to use ceiling mounted cameras into the system of sensor planning for the advantageous purpose of collecting environment information suitable for motion planning. See Konidaris column 4 lines 18-39.
Dependent claim 27 is substantially similar to claim 15 above and is rejected for the same reasons.
Dependent claims 28 and 29 are substantially similar to claims 16 above and are rejected for the same reasons.
Dependent claims 30-32 and 37 are substantially similar to claims 18-20 and 25 above and are rejected for the same reasons.
Claim 38 recites “38. A non-transitory machine-readable carrier encoded with program code stored on the machine-readable carrier which, when executed by a processor of a computer causes determination of sensor positions in a simulated process of an automation system.” Abrams page 605 left column first paragraph last sentence discloses “an automated system for determining the sensor locations and parameters for monitoring a given task.” Abrams page 605 right column third paragraph discloses “implemented using a simulated model.” A simulated model of an automation task is a simulated process of an automation system.
Claim 38 further recites “the simulated process including a digital process description of an automation task to be executed by a plurality of components comprising at least one robot and a conveyor belt of the automation system.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components comprising at least one robot. The planned motions of the robot is a movement of a robot.
Abrams page 607 left column second paragraph items 1 and 2 disclose “1. Compute                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     for each of the                         
                            m
                        
                     obstacles. 2. Use MVP to compute a viewpoint using                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     through                         
                            S
                            
                                
                                    T
                                    ,
                                    
                                        
                                            O
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     as well as all stationary objects in the environment.” A conveyor is a stationary object of the environment (the conveyor itself does not move).
But Abrams does not explicitly disclose a conveyor component movement specification; however, in analogous art of robotic motion planning, Sorin paragraph 205 page 60 left column lines 1-2 teaches “The environment may include at least one conveyor, and the first robot.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Sorin. One having ordinary skill in the art would have found motivation to use a conveyor as a part of the environment into the system of sensor planning for the advantageous purpose of collision checking for collisions between discretized representations of swept volumes with low cost and fast speeds. See e.g., Sorin paragraph 2 last sentence.
Claim 38 further recites “the process description including a movement specification describing a movement of the plurality of components comprising the at least one robot and the conveyor belt during the execution of the automation task.” Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
The geometric models of the environment and the planned motions of the robot(s) is a movement specification describing a movement of a plurality of components. The planned motions of the robot is a movement of a component. Alternatively, Abrams page 606 section 4 first paragraph discloses “The
geometric models of the moving objects are swept through their paths to compute the regions in space which, during some interval, are occupied by some moving object in the environment.” The respective paths of the plurality of “moving objects” is another teaching of a movement specification of a plurality of components. Accordingly, the resulting swept volume corresponds with a respective placement volume as discussed below.
Abrams page 606 section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T.” An object’s motion is a movement of a corresponding component.
Claim 38 further recites “the process description including … and including a digital sensing description defining a sensing task to be performed by a sensor associated with a mechanical mechanism, which together form a movable sensor platform, during the execution of the automation task and a plurality of sensor parameters of the sensor.” Abrams page 607 left column second paragraph discloses “The critical times are the endpoints of the intervals, i.e. the times at which the sensor must be moved.” Moving the sensor is indicative of a corresponding means for moving the sensor. The parts which move when the sensor must be moved are the parts which together form the movable sensor platform.
Abrams page 607 right column first paragraph lines 5-7 disclose “where the robot can place the camera such that the camera can see the target.” The robot is a mechanical mechanism. The robot placing the camera is the robot together with the sensor acting as a movable sensor platform.
Abrams abstract discloses:
The dynamic sensor planning system presented here analyzes geometric models of the environment and of the planned motions of the robot, as well as optical models of the vision sensor.
Abrams page 606 section 2 left column second paragraph discloses:
MVP contains analytical relationships for each of the optical task constraints (resolution, focus, field-of-view), and uses 3-D solid geometric models of the environment to formulate visibility constraints. These constraints are combined in an optimization setting to produce a generalized viewpoint which meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).
The optical task constraints is a digital sensing description defining a sensing task to be performed. At least the resolution, focus, and field-of-view are sensor parameters.
Claim 38 further recites “and the plurality of sensor parameters comprising at least one sensing constraints of the sensor and a sensor volume of the sensor.” Abrams page 606 section 2 left column second paragraph discloses “the optical task constraints (resolution, focus, field-of-view),” The optical task constraints are sensing constraints.
Abrams page 606 section 2 left column second paragraph discloses “meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).” Abrams page 606 right column section 4 fourth paragraph line 1 discloses “using swept volumes for collision avoidance.” Sensor placement used in a collision avoidance problem with swept volumes indicates the sensor placement is in a corresponding sensor volume.
Claim 38 further recites “the computer program code comprising: a) computer program code for determining a placement volume based on the movement specification, the placement volume being within a predetermined area surrounding the plurality of components comprising the at least one robot and the conveyor belt and the placement volume does not overlap with the plurality of components comprising the at least one robot and the conveyor belt and any other object during the execution of the automation task.” Abrams page 606 right column section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T, we define S(T,0 ) to be the volume swept out by O during T.” The swept volume of the objects is a removal of any overlapping with the plurality of components and any other object.
Abrams page 606 right column section 4 second paragraph discloses “in planning around an obstacle given by S(T,O) you guarantee that you have avoided the actual obstacle O.” The volume which is “planning around” the obstacles is a placement volume which does not overlap.
Sorin paragraph 205 page 60 teaches a conveyor as discussed above.
Claim 38 further recites “and b) computer program code for determining a sensor arrangement volume defining a volume of sensor positions of the sensor, the sensor volume of the sensor being at each sensor position within the sensor arrangement volume completely inside the placement volume and the sensing task being performable during the execution of the automation task at each sensor position within the sensor arrangement volume by the sensor with respect to the least one sensing constraints.” Abrams page 606 right column section 4 third paragraph discloses “Let V represent visibility volume for S(T,O). V is the set of all points (in 3-space) which give views of the target which have no obstructions (due to O) for the entire time interval T.” The visibility volume is a determined sensor arrangement volume defining sensor positions. The visibility volume is completely within the placement volume as discussed immediately above. The visibility volume giving views is the sensing task being performable.
Claim 38 further recites “wherein the movable sensor platform is mounted on a ceiling above the at least one robot and the conveyor belt.” Neither Abrams nor Sorin explicitly disclose a sensor mounted on a ceiling; however, in analogous art of robot motion planning, Konidaris column 4 lines 34-39 teaches:
example, cameras (or other sensors) may be located at one or more positions in the environment such as on walls, ceilings, floors and/or objects in the environment (like on a table, box, etc.). Environmental information captured from the sensor(s) in the environment can be transmitted to the robot via wired or wireless means.
A camera located on a ceiling is a sensor mounted on a ceiling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams, Sorin, and Konidaris. One having ordinary skill in the art would have found motivation to use ceiling mounted cameras into the system of sensor planning for the advantageous purpose of collecting environment information suitable for motion planning. See Konidaris column 4 lines 18-39.
Dependent Claims 21-24 and 33-36
Claims 21-24 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams, Sorin, and Konidaris as applied to claims 14 and 26 above, and further in view of Abrams, S., & Allen, P. “Sensor Planning in an Active Robotic Work Cell” Proceedings Volume 1611 Sensor Fusion IV: Control Paradigms & Data Structures, pp. 267-277 (1992) [herein “Allen”].
Claim 21 further recites “21. The method according to claim 14, wherein, when a sensor arrangement volume cannot be identified when determining the sensor arrangement volume.” Abrams page 606 section 4 third paragraph discloses “If V is a null volume, there is no single viewpoint which would be valid for all of T.” A null volume and no single viewpoint being identified is an instance when a sensor arrangement volume cannot be identified.
Claim 21 further recites “the method further comprises: assigning an operation time being assigned to the movable sensor platform, the operation time being a time for moving the sensor from a first position to a second position which is a sensing position, for performing the sensing task by the sensor in the sensing position.” Abrams page 607 left column second paragraph discloses “The critical times are the endpoints of the intervals, i.e. the times at which the sensor must be moved.” Moving the sensor is indicative of a corresponding means for moving the sensor. The times at which the sensor must be moved is a time for moving the sensor from a first position to a second position.
Claim 21 further recites “and moving the sensor back to the idle position.” Abrams does not explicitly disclose an idle position; however, in analogous art of sensor planning in a robotic work cell, Allen page 270 section 5 second paragraph teaches “the time intervals where the sensor needs to be moved and reset.” Resetting the sensor is moving a sensor back to an idle position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Allen. One having ordinary skill in the art would have found motivation to use a reset of sensor position into the system of sensor planning because Abrams explicitly cites Allen as reference [1]. Abrams page 605 right column third paragraph states “In previous work [1], we described a technique for sensor planning.” The Allen reference is the previous work of the authors of the Abrams reference.
Claim 21 further recites “determining a movement volume of the movable sensor platform, the movement volume being the volume covered by the movable sensor platform during the operation time of the movable sensor platform.” Neither Abrams nor Allen explicitly disclose calculating a swept volume specifically of the movable sensor platform; however, in analogous art of robotic motion planning, Sorin paragraph 190 lines 32-33 teaches “The first appendage may carry at least one image sensor.”
Sorin paragraph 150 teaches:
to generate a number of swept volumes that represent respective regions through which the robot 102 will pass when transitioning between one state of the robot and another state of the robot 102
The appendage is part of the robot which transitions between states. Thus, the generation of the swept volume of the robot state transitions includes generating a swept volume for the first appendage which transitions between states. The first appendage with the image sensor corresponds with a movable sensor platform.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abram, Allen, and Sorin. One having ordinary skill in the art would have found motivation to use generation of swept volumes for all parts of the robot into the system of sensor planning for the advantageous purpose of collision checking for collisions between discretized representations of swept volumes with low cost and fast speeds. See e.g., Sorin paragraph 2 last sentence.
Claim 21 further recites “dividing the automation task into a plurality of subsequent sub-tasks, each sub-task being associated with a sub-task time needed to execute the sub-task, for each sub--task having a sub-task time greater than or equal to the operation time of the movable sensor platform.” Abrams page 607 left column second paragraph item 4 discloses:
4. If no such viewpoint is obtainable, divide the time interval in half yielding                         
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                    
                                        
                                            t
                                        
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    . Go back to step 1 using interval                         
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                    .
Dividing the task time interval in half is dividing the task into a plurality (i.e. two) sub-tasks. Each time interval half is an associated sub-task time.
These time intervals are related to the critical times. Abrams page 607 left column second paragraph discloses “The critical times are the endpoints of the intervals, i.e. the times at which the sensor must be moved.” Accordingly, the time intervals are always equal to the operation time (i.e. the critical times) for the sensor platform because the time intervals are defined by the critical times.
Abrams does not explicitly disclose a limitations on sub-task time; however, in analogous art of sensor planning in a robotic work cell, Allen page 273 section 7 fourth paragraph teaches:
or until we have divided into time intervals of some minimal preset length                         
                            ϵ
                        
                    . If sub-intervals too small are reached, the determination is that the motion is too complex for this method to provide meaningful results. Typically, one chooses to be large enough so that it is feasible to stop and reset the sensor every                         
                            ϵ
                        
                     interval.
The minimum time length                         
                            ϵ
                        
                     is a sub-task time sufficiently great for the operation time of the sensor platform. The time feasible to stop and reset the sensor is a time equal or greater than the time needed for the operation time of the movable sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Abrams and Allen. One having ordinary skill in the art would have found motivation to use a reset of sensor position into the system of sensor planning because Abrams explicitly cites Allen as reference [1]. Abrams page 605 right column third paragraph states “In previous work [1], we described a technique for sensor planning.” The Allen reference is the previous work of the authors of the Abrams reference.
Claim 21 further recites “the method further comprising: determining for the respective sub-task a sub task placement volume based on that part of the movement specification which describes the movement of the plurality of components comprising the at least one robot and the conveyor belt during the execution of the respective sub-task, the subtask placement volume lies within the predetermined area surrounding a number of components and the sub-task placement volume does not overlap with the plurality of components and any other object during the execution of the respective sub-task.” Abrams page 606 right column section 4 second paragraph discloses “Given that we have an object O whose motion is known over a time interval T, we define S(T,0 ) to be the volume swept out by O during T.” The swept volume of the objects is a removal of any overlapping with the plurality of components and any other object.
Abrams page 606 right column section 4 second paragraph discloses “in planning around an obstacle given by S(T,O) you guarantee that you have avoided the actual obstacle O.” The volume which is “planning around” the obstacles is a placement volume which does not overlap.
Abrams page 606 left column section 2 second paragraph discloses “to produce a generalized viewpoint which meets all task constraints.” Without loss of generality, producing a viewpoint is being within an area surrounding the number of components and sub-task placement volume.
Sorin paragraph 205 page 60 teaches a conveyor as discussed above.
Claim 21 further recites “and determining at least one mount position of the movable sensor platform, at each mount position the movement volume of the movable sensor platform being completely within the respective sub-task placement volume and the sensing task being performable during the execution of the respective sub-task by the sensor with respect to a plurality of sensing constraints.” Abrams page 606 right column section 4 third paragraph discloses “Let V represent visibility volume for S(T,O). V is the set of all points (in 3-space) which give views of the target which have no obstructions (due to O) for the entire time interval T.” The visibility volume is a determined sensor arrangement volume defining sensor positions. The visibility volume is completely within the placement volume as discussed immediately above. The visibility volume giving views is the sensing task being performable.
Claim 22 further recites “22. The method according to claim 21, wherein at least one mount position is identified within the determined at least one mount position based on at least one optimization criteria.” Abrams page 606 left column section 2 second paragraph discloses:
MVP contains analytical relationships for each of the optical task constraints (resolution, focus, field-of-view), and uses 3-D solid geometric models of the environment to formulate visibility constraints. These constraints are combined in an optimization setting to produce a generalized viewpoint which meets all task constraints with as much margin for error in sensor placement and setting as possible (i.e., as far away from all hypersurfaces as possible).
The optimization setting which maximizes the margin for error is an optimization criteria which helps identify corresponding sensor position within the sensor arrangement volume.
Claim 23 further recites “23. The method according to claim 21, wherein the at least one determined mount position for at least one of (i) at least one sub-tasks and (ii) the at least one identified mount position are output via a user interface.” Abrams page 607 right column section 5 discloses “The result of the temporal interval search will be a set of viewpoints and critical times at which to execute them.” The set of viewpoints is a respective sensor positions in corresponding sensor arrangement volume.
Abrams page 609 figures 10 and 11 are “Intersection of reachable and visible volumes for [first/second] task interval.” The display of the reachable and visible volumes is a display of the sensor arrangement volume. The rendering displaying in the figures indicates a display of to a corresponding display medium which is at least the printed medium of the published article.
Dependent claims 24, 33-36 are substantially similar to claims 21-23 above and are rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        18 July 2022